Citation Nr: 0920382	
Decision Date: 06/01/09    Archive Date: 06/09/09	

DOCKET NO.  04-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
essential hypertension. 

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral tinea pedis. 

3.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive disorder (claimed as post-
traumatic stress disorder, and previously claimed as 
depression).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to 
September 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2003, September 2004, and November 2004 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In a rating decision of August 2001, the RO denied 
entitlement to service connection for hypertension.  The 
Veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the August 2001 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence 
neither new nor material, and the current appeal ensued.  

This case was previously before the Board in January 2008, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  In a decision of August 2001, the RO denied entitlement 
to service connection for hypertension.

2.  Evidence submitted since the time of the RO's August 2001 
decision denying entitlement to service connection for 
hypertension does not relate to an unestablished fact, and is 
of insufficient significance to raise a reasonable 
possibility of substantiating the Veteran's current claim.  

3.  The Veteran's service-connected bilateral tinea pedis 
currently involves no more than 20 to 40 percent of his 
entire body, or 20 to 40 percent of exposed areas affected, 
with no demonstrated need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

4.  The Veteran's service-connected major depressive disorder 
is presently characterized by no more than occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The decision of the RO in August 2001 denying the 
Veteran's claim for service connection for hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  

2.  Evidence received since the time of the RO's August 2001 
decision denying entitlement to service connection for 
hypertension is new, but not material, and insufficient to 
reopen the Veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

3.  The criteria for an evaluation in excess of 30 percent 
for bilateral tinea pedis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 and Part 4, 
Codes 7806, 7813 (2008).  

4.  The criteria for an initial evaluation in excess of 
50 percent for major depressive disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, 
Code 9434 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, as 
well as service treatment records, VA and private treatment 
records and examination reports, and a statement from one of 
the Veteran's former service colleagues.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for 
essential hypertension.  In pertinent part, it is contended 
that the Veteran's hypertension had its origin during his 
period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).  

In order to establish service connection for a claimed 
disability, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

As regards the Veteran's claim for service connection for 
essential hypertension, the Board notes that, in Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for purposes of 38 U.S.C.A. § 7104(b), claims which are based 
upon distinctly and properly diagnosed diseases or injuries 
must be considered separate and distinct claims.  This is to 
say that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the prior August 2001 
rating decision, the RO denied entitlement to service 
connection for hypertension.  Moreover, the Veteran's current 
claim and accompanying evidence reflects that very same 
disability.  Under the circumstances, the Board is of the 
opinion that the Veteran's current claim is, in fact, based 
on the very same diagnosis as his previous claim, and, 
accordingly, must be considered on a "new and material" 
basis.  See Boggs, supra.  

In the present case, at the time of the prior August 2001 
rating decision, there were on file the Veteran's service 
treatment records, as well as the report of a VA Compensation 
& Pension examination conducted in July 2001.  Those records 
disclosed that, while on various occasions in service, the 
Veteran's blood pressure was slightly elevated, service 
treatment records were entirely silent for any diagnosis of 
or treatment for hypertension.  Moreover, blood pressure 
readings obtained during the course of the aforementioned VA 
Compensation & Pension examination were entirely within 
normal limits.  Based on such evidence, the RO concluded that 
the Veteran did not, in fact, incur hypertension during his 
active military service.  Nor did the evidence show any 
treatment for hypertension.  Under the circumstances, the RO 
denied entitlement to service connection for hypertension.  
That determination was adequately supported by and consistent 
with the evidence then of record, and is now final.  

Evidence received since the time of the RO's August 2001 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, while "new" in the 
sense that it was not previously of record, is not 
"material."  More specifically, while during the course of VA 
outpatient treatment in August 2003 (approximately five years 
following the Veteran's discharge from service), there was 
noted a diagnosis of hypertension, for which the Veteran had 
been prescribed medication, that evidence failed to document 
any relationship between the Veteran's essential hypertension 
and his period of active military service.  Moreover, current 
evidence of record shows only continuing treatment for the 
Veteran's essential hypertension, with no demonstrated nexus 
between that hypertension and any incident or incidents of 
the Veteran's active military service.  Under the 
circumstances, the Board is of the opinion that evidence 
submitted since the time of the RO's August 2001 decision 
does not constitute new and material evidence sufficient to 
reopen the Veteran's previously-denied claim.  This is to say 
that, by itself, or when considered with previous evidence of 
record, the newly-received evidence does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Accordingly, the Veteran's appeal to reopen the claim 
of entitlement to service connection for essential 
hypertension must be denied.  

Increased Evaluations

Turning to the issues of increased evaluations for the 
Veteran's service-connected bilateral tinea pedis and major 
depressive disorder, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including 
Section 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

Where, as in the case of an increased rating for service-
connected major depressive disorder, an appeal stems from an 
initial rating, VA must frame and consider the issue as to 
whether separate or "staged" ratings may be assigned for any 
or all of the retroactive period from the effective date of 
the grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of September 2004, 
service connection and a noncompensable evaluation for 
depression (claimed as post-traumatic stress disorder) was 
granted effective from May 13, 2003.  However, in a 
subsequent rating decision of November 2004, the Veteran's 
noncompensable evaluation for major depressive disorder was 
increased to 50 percent, effective March 22, 2004, the date 
of receipt of what was considered the Veteran's "claim" for 
service connection for an acquired psychiatric disorder.  The 
RO corrected the effective date, which was originally based 
on error.  Although the current increased rating appeal 
ensued, the Veteran has not expressed disagreement with the 
effective date correction.  Thus, no additional action in 
this regard is needed. 

Regarding the Veteran's tinea pedis, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the 
Court held that "staged ratings" are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. 




Bilateral tinea pedis

Regarding the Veteran's claim for an increased evaluation for 
service-connected bilateral tinea pedis, the Board notes 
that, during the course of VA outpatient treatment in October 
2002, there was noted a chronic dermatitis on the dorsum of 
the Veteran's left foot extending to the 2nd, 3rd, and 4th 
toes, as well as in between those toes.  Also noted was the 
presence of scarred dermatitis on the dorsum of the Veteran's 
right foot.

On subsequent VA outpatient treatment in February 2003, it 
was noted that the Veteran was to use Flurandrenolide tape on 
the "itchy patch" on the top of his left foot every morning, 
leaving that tape on all day.  

At the time of a VA internal medicine examination in March 
2003, the Veteran complained of pain in his feet, with 
associated swelling and stiffness.  Also noted were problems 
with an oozing yellowish exudate and fluid discharge from the 
Veteran's feet associated with itching, crusting, ulcer 
formation, and shedding.  According to the Veteran, these 
symptoms were constant, resulting in the Veteran being given 
topical steroids, as well as other multiple lotions and 
creams.  

On physical examination, the dorsal aspect of the Veteran's 
left foot showed evidence of a 9- by 6-centimeter 
excoriation, while the dorsal aspect of the Veteran's right 
foot showed evidence of an 8- by 5-centimeter excoriation, 
with associated underlying skin breakdown, predominantly on 
the left foot.  Also noted was evidence of hyperkeratotic 
lesions, which appeared to be somewhat disfiguring, though 
predominantly on the left foot.  

Further examination revealed evidence of a 2- by 3-centimeter 
lateral aspect in close proximity to the right lateral 
malleolus, which was also somewhat disfiguring, with some 
evidence of underlying skin breakdown and scaliness.  At the 
time of examination, there was evidence of some involvement 
of macular lesions between the Veteran's toes, which were 
associated with scaling, indicative of tinea pedis.  The 
pertinent diagnoses noted were bilateral tinea pedis; and 
dermatophytosis.  According to the examiner, the percentage 
of involvement of the Veteran's skin was approximately 
10 percent.  

During the course of VA outpatient in April 2003, there was 
noted the presence of questionable chronic eczematous changes 
on the Veteran's left foot, as well as hyperpigmentation on 
the dorsum of the foot covering 50 percent of the surface 
area.  Examination of the medial aspect of the plantar 
surface of the Veteran's right foot showed evidence of 
multiple large chronic healing blisters, as well as 
hyperkeratosis covering 40 percent of the surface area.  

At the time of a VA outpatient dermatology evaluation in May 
2003, it was noted that a KOH scraping of the plaque on the 
sole of the Veteran's right foot was negative for braching 
hyphae.  Physical examination of the dorsum of the Veteran's 
left foot showed evidence of increased skin markings, as well 
as scaling and some hyperpigmented plaque.  Also noted was 
the presence of a whitish keratosis between the toes in the 
right lateral area and on the sole of the foot, as well as 
multiple erythematous scaling plaques, though with few 
erosions.  Recommended at the time was that the Veteran begin 
treatment with Clobetasol cream to his feet on a twice-a-day 
basis.  

During the course of VA outpatient treatment in July 2003, 
the Veteran reported significant improvement of the skin 
lesions in the left dorsal area, though with no change or 
even a possible worsening of right arch lesions.  According 
to the Veteran, he had been experiencing problems with 
vesicles/pustules associated with itching and scaling, for 
which he had been using a fungal tincture, with some 
improvement.  Noted at the time was that a KOH scraping of 
plaque on the arch and sole of the Veteran's right foot was 
positive for branching hyphae.  

On physical examination, the dorsal anterior region of the 
Veteran's left foot showed evidence of increased skin 
markings, with a small area of scaling and hyperpigmentation.  
The medial arch of the Veteran's right foot showed evidence 
of a deep palpable vesicle, with surrounding scaling plaque, 
as well as a whitish keratosis between the toes.  The right 
lateral area of the right foot, as well as the sole of the 
right foot, showed evidence of multiple erythematous scaling 
plaques, though with few erosions.  

At the time of subsequent VA outpatient treatment in August 
2003, it was noted that the Veteran had just completed 
Lamisil therapy for six weeks, and that his rash had 
apparently improved.  Also noted was that the Veteran had 
been applying fungoid tincture between his toes, and to the 
rash on the sides of his feet.  Significantly, the Veteran 
was still using Clobetasol cream on the dorsum of his feet 
bilaterally.  

On physical examination, the dorsum of the Veteran's 
bilateral feet showed evidence of improved lichenification.  
However, the medial arch of the Veteran's right foot, as well 
as the lateral area of that foot, showed evidence of 
crusting, with accompanying eroded vesicles and scaling 
plaque.  Also noted was some maceration between the web 
spaces at the 4th and 5th toes bilaterally.  The clinical 
assessment was of vesicular dermatophytosis, with a positive 
KOH at the time of a previous visit, improved following 
Lamisil for six weeks.  Recommended at the time was that the 
Veteran discontinue the use of Clobetasol cream, but continue 
using the fungoid tincture on the toes of both feet.  

During the course of VA outpatient treatment in mid-February 
2004, there was noted the presence of hyperkeratotic 
eczematous plaques on the dorsum and sides of the Veteran's 
right foot, though with a negative KOH.  Also noted was the 
presence of maceration in the web spaces at the 4th and 5th 
toes bilaterally, as well as at the 2nd and 3rd and 3rd and 
4th toes.  The pertinent diagnosis noted was of eczematous 
dermatitis of the right foot.  

At the time of a recent VA dermatologic examination in 
December 2008, it was noted that the Veteran's claims folder 
was available, and had been reviewed.  When questioned, the 
Veteran indicated that he had unsuccessfully tried steroid 
creams, as well as an aloe vera cream and antifungal creams, 
none of which had given him much relief.  Moreover, over the 
course of the past 12 months, he had been using Clotrimazole, 
which had also "not been of much help."  

On physical examination, there was evidence of hyperpigmented 
skin proximal to the left metatarsal joints, and on the 
dorsum of the left foot, involving approximately 20 percent 
of the dorsum of the left foot, and 0.25 percent of the 
Veteran's total body.  Examination of the Veteran's right 
foot showed evidence of a slight erythema and hyperkeratosis 
on the dorsum, affecting approximately 50 percent of the 
dorsum of the right foot, and approximately 0.5 percent of 
the total body.  Also noted was some evidence of maceration 
in the web spaces between toes 2 through 5.  The pertinent 
diagnosis noted was of eczematous dermatitis (eczema).  
According to the examiner, the Veteran's skin diagnosis 
involved only the "unexposed" areas of his body, which is to 
say, the feet.  Although the Veteran had a past diagnosis of 
dermatophytosis of the feet, he had now had a documented test 
(i.e., KOH) for fungus which was negative.  Moreover, it had 
been documented that the Veteran did not have a significant 
response to topical or systemic antifungal medications.  In 
the opinion of the examiner, the Veteran had a moderately 
severe skin involvement of his right foot, the appearance of 
which was consistent with eczematous dermatitis.  

Pursuant to applicable law and regulation, dermatophytosis, 
which is to say, tinea pedis, is to be rated as 
disfigurement, scars, or dermatitis, depending upon the 
predominant disability.  38 C.F.R. § 4.118 and Part 4, 
Code 7813 (2008).  Where the predominant disability is 
dermatitis or eczema, a 30 percent evaluation is warranted 
where there is involvement of 20 to 40 percent of the entire 
body, or 20 to 40 percent of exposed areas affected; or a 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the previous 12-month 
period.  A 60 percent evaluation, under those same laws and 
regulations, requires involvement of more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected; or a need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  38 C.F.R. § 4.118 and 
Part 4, Code 7806 (2008).  

In the case at hand, it is clear that the 30 percent 
evaluation currently in effect for the Veteran's bilateral 
tinea pedis is appropriate, and that an increased rating is 
not warranted.  This is particularly the case given the fact 
that the Veteran's dermatophytosis is confined entirely to 
his feet, and, as of the time of the aforementioned VA 
dermatologic examination in December 2008, involved only 0.25 
percent of the Veteran's total body when referring to his 
left foot, and only 0.5 percent of his total body when 
referring to the right foot.  Significantly, and as noted 
above, the Veteran's service-connected skin disability is 
confined exclusively to his feet, which is to say, an 
"unexposed" area of the body.  Moreover, there is no 
indication that, as a result of the Veteran's service-
connected bilateral tinea pedis, he has required treatment 
with systemic medications, such as corticosteroids or other 
immunosuppressive drugs.  Rather, the Veteran's treatment has 
consisted exclusively of topical medications.  Under the 
circumstances, an evaluation in excess of 30 percent for 
service-connected bilateral tinea pedis is not warranted.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson, supra.  However, in the case at hand, 
it is clear that, throughout the time period that the 
Veteran's increased rating claim has been pending, 
symptomatology attributable to his service-connected 
bilateral tinea pedis has remained no more than 30 percent 
disabling.

Major depressive disorder

Turning to the issue of an initial evaluation in excess of 
50 percent for service-connected major depressive disorder, 
the Board notes that, during the course of VA outpatient 
treatment in August 2004, the Veteran complained of problems 
with sleep, concentration, energy, and libido, as well as a 
little or no interest in doing anything outside of going to 
school.  On mental status examination, the Veteran's affect 
was appropriate, though his mood was somewhat depressed.  The 
Veteran's speech was relevant and coherent, and of a normal 
rate, and his thought processes were goal-directed.  
Evaluation of the Veteran's thought content showed no 
evidence of any delusional thinking, or of either auditory or 
visual hallucinations.  Moreover, the Veteran denied both 
suicidal and homicidal ideation.  At the time of evaluation, 
the Veteran was described as cognitively intact.  The 
pertinent diagnosis noted was depressive disorder, with a 
Global Assessment of Functioning Score of 61.  

At the time of a VA psychiatric examination in October 2004, 
the Veteran complained of a depressed mood, with feelings of 
hopelessness, as well as insomnia, apathy, amotivation, 
decreased energy levels, social withdrawal, and problems 
concentrating, as well as some irritability.  According to 
the Veteran, he was currently receiving treatment in the form 
of medication for his psychiatric condition.  However, he had 
received no psychotherapy for his mental condition within the 
past year.  Nor had he been admitted to a hospital for 
psychiatric reasons.  

When further questioned, the Veteran indicated that he was 
currently working in a work study program (in occupational 
therapy), and that his relationship with his supervisor and 
co-workers was good.  According to the Veteran, while 
performing this job, he had not lost any time from work.  

On mental status examination, the Veteran's orientation was 
within normal limits.  Both his appearance and hygiene were 
appropriate, as was his behavior.  At the time of 
examination, the Veteran's affect and mood were characterized 
by depression, though his depression did not affect his 
ability to function independently and effectively.  
Communication and speech were within normal limits, and there 
was no evidence of any panic attacks.  Nor was there any 
history of delusions.  At the time of examination, no 
delusions were observed, and there was no evidence of any 
history of hallucinations.  No hallucinations were observed, 
and obsessional rituals were absent.  Noted at the time of 
examination was that the Veteran's thought processes were 
appropriate, and his judgment was not impaired.  Abstract 
thinking was described as normal, though the Veteran's memory 
was moderately impaired, as characterized by difficulty with 
the retention of highly learned material, and forgetting to 
complete certain tasks.  Significantly, during the course of 
the mental status examination, both suicidal and homicidal 
ideation were absent.  The pertinent diagnosis noted was 
major depressive disorder, with a Global Assessment of 
Functioning Score of 60.  According to the examiner, the 
Veteran experienced some interference in the performance of 
the activities of daily living due to problems with profound 
amotivation.  Moreover, he additionally experienced some 
difficulty in establishing and maintaining effective work and 
social relationships because he tended to isolate himself.  
However, the Veteran had no difficulty in understanding 
commands, and posed no threat of persistent danger or injury 
to himself or others.  

During the course of VA outpatient psychiatric treatment in 
early February 2005, the Veteran indicated that his 
depression had improved, and that he was experiencing less 
anxiety.  Accordingly, the Veteran was able to better 
concentrate on his work.  The pertinent diagnosis noted was 
major depression.

In a statement of April 2006, one of the Veteran's former 
service colleagues indicated that he had tried to be a friend 
to the Veteran, but that the Veteran would not "let himself 
get too attached to anyone."  

During the course of VA outpatient treatment in July 2006, it 
was noted that the Veteran had discontinued his psychotropic 
medications approximately 11 or 12 months earlier when he 
"ran out of them."  According to the Veteran, he had been 
doing well on his medications, but, "after being off them," 
began to have problems with poor concentration and an 
inability to stay focused on tasks at work, with the result 
that he was "let go" from the drafting job where he had been 
employed for seven months.

On mental status examination, the Veteran's affect was 
appropriate, though congruent for his mood, which was 
"depressed."  His speech was relevant and coherent, and of a 
normal rate, and his thought processes were goal-directed.  
At the time of examination, the Veteran's thought content 
showed no evidence of any delusional thinking.  Nor was there 
any evidence of auditory or visual hallucinations, or 
suicidal or homicidal ideation.  Significantly, at the time 
of examination, the Veteran was cognitively intact, with 
insight and judgment which were good, and unimpaired.  The 
pertinent diagnosis noted was of a recurrent major depressive 
disorder, with a Global Assessment of Functioning Score of 
55.  

At the time of a recent VA psychiatric examination in October 
2008, which examination, it should be noted, involved a full 
review of the Veteran's claims folder and medical records, it 
was noted that, in July 2006, the Veteran had been off of his 
psychotropic medication for about six months, with the result 
that his symptoms worsened, resulting in a loss of his job.  
However, the Veteran was then restarted on psychotropic 
medication, with the result that his mood improved.  Also 
noted was that the Veteran had been doing better in school, 
and had gotten married.  

Regarding the Veteran's medical and occupational history, it 
was noted that, while the Veteran had been out of work for a 
period of time, he had eventually been able to get a job 
working at a refinery as a computer draftsperson.  
Reportedly, the Veteran had been at that job for a period of 
more than one year.  Moreover, according to the Veteran, he 
did "fairly well" at his job, though, at times, he 
experienced difficulties with irritability and/or "getting 
along with others."  

Regarding the Veteran's medical, occupational, and social 
history over the past year, he reported that, while he still 
experienced some problems with his mood, overall, the 
medication had "helped a lot" in dealing with everyday 
stress.  According to the Veteran, his mood was fairly good, 
which he described as an 8  out of 10, with 10 being the 
best.  However, the Veteran did report particular days or 
periods when his mood would drop precipitously, and he would 
feel quite depressed.  Significantly, the Veteran indicated 
that his medication had helped him significantly in terms of 
stabilizing his mood and improving his depression.

On mental status examination, the Veteran was appropriately 
dressed and groomed.  Moreover, he showed no evidence of any 
impairment of thought processes or communication.  While 
according to the Veteran, he had in the past experienced some 
genuinely paranoid thinking, this has occurred only at times, 
and was not present at the time of the psychiatric 
evaluation.  When questioned, the Veteran denied any current 
suicidal or homicidal ideation, intent, or plan.  Moreover, 
the Veteran was able to maintain his own personal hygiene, 
and engage in the basic activities of daily living.  At the 
time of examination, the Veteran was alert and well oriented, 
with no evidence of any memory problems.  Nor was there any 
evidence of obsessive or ritualistic behavior.  The rate and 
flow of the Veteran's speech were within normal limits, and 
there were no signs of any irrelevant, illogical, or obscure 
communications.  While the Veteran did experience some 
episodes of anxiety, which had certain elements of a panic 
attack, including sweaty hands, blurred vision, and a rapid 
pulse, it was unclear from the discussion that these met the 
full criteria for a panic disorder.  The pertinent diagnosis 
noted at the time of examination was moderate recurrent major 
depression in partial remission, with a Global Assessment of 
Functioning Score of 55.  In the opinion of the examiner, the 
Veteran exhibited moderate problems in social and 
occupational functioning, with reduced reliability and 
productivity due to his service-connected mental disability.  
Significantly, there were periods during the day when the 
Veteran was not able to function in an ordinary and 
appropriate manner with his co-workers.  However, on the 
other hand, he had maintained full-time employment for almost 
two years as a result of his being "a productive employee."  

Pursuant to applicable law and regulation, the 50 percent 
evaluation currently in effect for the Veteran's service-
connected major depressive disorder contemplates the presence 
of occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent evaluation, under those same laws and regulations, 
requires demonstrated evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and/or an inability 
to establish and maintain effective relationships.  
38 C.F.R. § 4.130 and Part 4, Code 9434 (2008).  

Based on the aforementioned, it is clear that the Veteran's 
service-connected major depressive disorder is, at present, 
no more than 50 percent disabling.  While it is true that, as 
a result of the Veteran's service-connected major depressive 
disorder, he experiences some difficulty in establishing and 
maintaining effective work and social relationships, there is 
no indication that, as a result of the Veteran's service-
connected psychiatric disability, he experiences any suicidal 
ideation, or engages in obsessional rituals which interfere 
with routine activities.  Nor is there any evidence of 
illogical, obscure, or irrelevant speech, or near-continuous 
panic or depression.  Significantly, as of the time of the 
most recent VA psychiatric examination in October 2008, the 
Veteran was alert and well oriented, and both appropriately 
dressed and groomed.  Moreover, he was able to maintain both 
his own personal hygiene and engage in the activities of 
daily living.  Under the circumstances, and absent evidence 
of symptomatology requisite to the assignment of an increased 
rating, the Veteran's claim for an initial evaluation in 
excess of 50 percent for service-connected major depressive 
disorder must be denied.  

Extraschedular Consideration

In reaching the above determinations, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008) governing the requirements for an extraschedular 
evaluation.  However, to date, there exists no evidence that, 
due exclusively to the Veteran's service-connected bilateral 
tinea pedis and/or major depressive disorder, he has 
experienced the marked interference with employment and/or 
frequent periods of hospitalization necessary to render 
impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation & Pension Service.  In point of fact, based on 
the evidence of record, the Veteran is currently working, and 
has not been hospitalized for either his service-connected 
skin disorder or psychiatric disability.  




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
he is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in January 2003, and in 
February and October 2008.  In those letters, VA informed the 
Veteran that, in order to reopen his claim (for service 
connection for hypertension), new and material evidence was 
needed.  VA also told the Veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  The Veteran was further advised that, in order to 
substantiate his claims for increased ratings, he needed to 
show that his service-connected disabilities had undergone an 
increase in severity.  To the extent there existed any error 
by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
neither the Veteran, nor his representative, have alleged any 
prejudice caused by error on the part of the VA.  See 
Shinseki v. Sanders, 556 U.S. __ (2009); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the Veteran that he could obtain 
private records himself and submit them to VA.  The Veteran 
was also apprised of how disability ratings and effective 
dates are assigned.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 C.F.R. § 5103A(a)(2); 38 C.F.R. § 3.159(b); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for essential hypertension is denied.  

An evaluation in excess of 30 percent for service-connected 
bilateral tinea pedis is denied.  

An initial evaluation in excess of 50 percent for major 
depressive disorder is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


